PER CURIAM.
Affirmed. See Fla. R.Crim. P. 3.850(b) (imposing a two-year time limit to file a motion for postconviction relief after the judgment and sentence become final in a non-capital case); Griffin v. State, 976 So.2d 107, 108 (Fla. 3d DCA 2008) (noting that “[a] petition for habeas corpus cannot substitute for a rule 3.850 motion, nor may it be used to, circumvent a rule 3.850 motion barred by the two-year limitations *679period or the proscription against successive motions”) (citation omitted).